DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 20 are objected to because of the following informalities:  
With regard to Claim 11, line 2, please change “wherein the plunger pumps” to “wherein the at least one or more plunger pumps” for antecedent basis.
With regard to Claim 11, line 3, please change “a plunger whose tip is” to “a plunger having a tip which is” for proper grammar.
With regard to Claim 11, line 6, please change “at least one of the plunger pumps” to “at least one of the one or more plunger pumps” for antecedent basis.
With regard to Claim 11, line 10, please remove the comma after “the cooling part” for proper grammar.
With regard to Claim 20, line 4, please change “wherein the plunger pumps” to “wherein the at least one or more plunger pumps” for antecedent basis.
With regard to Claim 20, line 5, please change “a plunger whose tip is” to “a plunger having a tip which is” for proper grammar.
With regard to Claim 20, line 7, please change “at least one of the plunger pumps” to “at least one of the one or more plunger pumps” for antecedent basis.
With regard to Claim 20, line 12, please remove the comma after “the cooling part” for proper grammar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 12, “wherein the channels…are a flat plate-shaped channel” is not clear. “Channels” from Claim 11 indicates a plurality of channels, but then Claim 12 claims a singular “channel”. It is not clear what the structure of cooling part is in Claim 12.
Allowable Subject Matter
Claims 11 and 13-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the subject matter of Claims 11 and 20 are Joudrey (US 2013/0334117) and Berger (US 2014/0190183).





    PNG
    media_image1.png
    434
    719
    media_image1.png
    Greyscale

With regard to Claim 11, Joudrey discloses an actuator having a support plate, a pump head in thermally conductive contact with the support plate, and an actuator body (Abstract). Joudrey discloses that cooling means is disposed between the support plate and the actuator body (Abstract). 
Joudrey discloses a liquid delivery device comprising at least one or more plunger pumps, wherein the plunger pumps each include a pump head having a pump chamber provided in an inside, a plunger whose tip is slidably inserted into the pump chamber, and a drive mechanism that reciprocates the plunger in an axial direction thereof (Figures 1 and 6, [0020], actuator body includes a plunger 40 which extends into interior of pump head 12 into fluidic chamber 24 (pump chamber); drive mechanism 38 for reciprocating plunger 40 in axial direction).
Joudrey discloses at least one of the plunger pumps is a pressurizing pump that pressurizes a mobile phase including a compressible fluid sucked into the pump 
Joudrey discloses that the actuator body 14 includes a cooling module 50 including a cold-side plate 54 and a hot-side plate 56, between which is a Peltier device which produces a temperature difference between opposite sides of the device ([0021]-[0022]). During operation of the cooling module, the cold-side plate 54 draws heat from the pump head 12 and transfers heat to the hot-side plate 56 which is in contact with the actuator body 14 ([0022]). Therefore, it would not be obvious for Joudrey to comprise a cooling part included in the pump head, the cooling part formed by channels and connected with an outlet channel of the pump chamber, the cooling part configured to cause the pump head to absorb heat of the mobile phase that is discharged from the pump chamber. The cooling module 50 of Joudrey is designed to draw heat from the pump head, and it would not be obvious to add a cooling part to the pump head that adds heat to the pump head. 

    PNG
    media_image2.png
    578
    512
    media_image2.png
    Greyscale

Berger discloses an improved cooling device for a pump head for use in supercritical fluid chromatography systems (Abstract). The system for chilling a pump system includes a Peltier cooling element in thermal contact with a pump head, wherein the cooling element chills the pump head and a mobile phase fluid flowstream prior to the mobile phase fluid entering the pump (Abstract). As seen in Figure 3, the chilling system includes a labyrinth of bent or serpentine stainless steel tubing 58 which allows heat exchange between the mobile phase fluid in the tubing and the Peltier element 54 ([0044]). However, Berger’s chilling system is designed for use before the mobile phase enters the pump, not after the mobile phase exits an outlet channel of the pump chamber. Furthermore, there is no reason for one of ordinary skill in the art to move 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777